DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 – 8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (U.S. PG Pub 2014/0361957) in view of Tungare et al. (U.S. PG Pub 2016/0246367).

Regarding Claim 7, Hua et al. teach an eye-tracking system (Figure 4m Element 400.  Paragraph 41), comprising: 
a light-transmitting display module (Figure 4, Element 420.  Paragraph 42) disposed on a first imaging optical path (Figure 4, Element not labeled, but is the optical path from the prism to the display and sensor.  Paragraph 42) and comprising a first side (Figure 4, Element not labeled, but is the side above the display.  Paragraph 41) and a second side (Figure 4, Element not labeled, but is the side below the display.  Paragraph 41); 
a reflecting mirror (Figure 4, Element 410.  Paragraph 42) disposed on the second side (Figure 4, Element not labeled, but is the side below the display.  Paragraph 41) of the light-transmitting display module (Figure 4, Element 420.  Paragraph 42) and configured to: 
receive light which travels along a second imaging optical path (Figure 4, Element not labeled, but the optical path from the prism to the user.  Paragraph 42) after reflected by a face of a user and; and 
direct the light reflected by the face of the user to travel along the first imaging optical path (Figure 4, Element not labeled, but is the optical path from the prism to the display and sensor.  Paragraph 42); 
an imaging system (Figure 4, Element 460.  Paragraph 42) disposed on the first imaging optical path (Figure 4, Element not labeled, but is the optical path from the prism to the display and sensor.  Paragraph 42) and located on the first side (Figure 4, Element not labeled, but is the side above the display.  Paragraph 41) of the light-transmitting display module (Figure 4, Element 420.  Paragraph 42) and configured to provide an eye image (Figures 2A - 2B.  Paragraph 39 - 40) based on the light reflected by the face of the user, the imaging system (Figure 4, Element 460.  Paragraph 42) comprising:
a camera lens (Figure 5A, Element 562.  Paragraph 44) for receiving the light reflected by the face of the user; and 
an image sensor (Figure 4, Element 460.  Paragraph 42) configured to provide an eye image based on the light reflected by the face of the user; and 
a processing unit (Figures 2A - 3A, Element not labeled, but is the unit that determines the features in Figures 2A and 2B.  Paragraph 39 - 40) configured to acquire ocular characteristic information (Figures 2A - 2B.  Paragraph 39 - 40) of the user by analyzing the eye image (Figures 2A - 2B.  Paragraph 39 - 40).
Hua et al. is silent with regards to a lens coated with an optical film, wherein the optical film provides a cut filtering function or a band-pass filtering function.
Tungare et al. teach a camera lens (Figure 4, Element 30.  Paragraph 41) coated with an optical film (Figure 4, Element 32.  Paragraph 41), wherein the optical film (Figure 4, Element 32.  Paragraph 41) provides a cut filtering function or a band-pass filtering function (Figure 4, Element 32.  Paragraph 41).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of eye-tracking head-mounted display of Hua et al. with the optical imaging system of Tungare et al.  The motivation to modify the teachings of Hua et al. with the teachings of Tungare et al. is to provide a clear image of a dark pupil, as taught by Tungare et al. (Paragraph 41).

Regarding Claim 8, Hua et al. in view of Tungare et al. teach the eye-tracking system (Figure 4m Element 400.  Paragraph 41) according to claim 7 (See Above), wherein the light-transmitting display module (Figure 4, Element 420.  Paragraph 42) comprises: 
a micro display panel (Figure 4, Element 420.  Paragraph 42) for providing a near-eye image; and 
a lens (Figure 4, Element 410.  Paragraph 42) configured to form a virtual image by enlarging the near-eye image so as to provide a virtual panoramic space.

Regarding Claim 10, Hua et al. in view of Tungare et al. teach the eye-tracking system (Figure 4m Element 400.  Paragraph 41) according to claim 7 (See Above).  Hua et al. teach wherein the ocular characteristic information includes a line of sight, a blink rate, a completeness of blinking, an iris status or a pupil size of the user (Paragraphs 39 – 40).

Regarding Claim 13, Hua et al. in view of Tungare et al. teach the eye-tracking system (Figure 4m Element 400.  Paragraph 41) according to claim 7 (See Above).  Hua et al. teach further comprising a light source (Figure 4, Element 430.  Paragraph 42) for illuminating the face of the user.


Claims 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishioka et al. (U.S. PG Pub 2018/0218211) in view of Tungare et al. (U.S. PG Pub 2016/0246367).

Regarding Claim 14, Ishioka et al. teach an eye-tracking system (Figure 5.  Paragraphs 49 - 50), comprising: 
a reflecting mirror (Figure 5, Element 27.  Paragraph 49) configured to: 
receive light which travels along a first imaging optical path (Figure 5, Element not labeled, but is the optical path coming from the eye to the mirror.  Paragraph 49) after reflected by a face of a user (Figure 5, Element 30.  Paragraph 49); 
transmit a part of the light (Figure 5, Element not labeled, but is the infrared light.  Paragraph 49) reflected by the face of the user (Figure 5, Element 30.  Paragraph 49); and 
direct another part of the light (Figure 5, Element not labeled, but is the visible light.  Paragraph 49) reflected by the face of the user (Figure 5, Element 30.  Paragraph 49) to travel along a second imaging optical path (Figure 5, Element not labeled, but is the optical path between the display and the mirror.  Paragraph 49); 
a light-transmitting display module (Figure 5, Element 14.  Paragraph 49) disposed on the second imaging optical path (Figure 5, Element not labeled, but is the optical path between the display and the mirror.  Paragraph 49); 
an imaging system (Figure 5, Element 16.  Paragraph 49) disposed on a backside of the reflecting mirror (Figure 5, Element 27.  Paragraph 49) and located on an extended path of the first imaging optical path (Figure 5, Element not labeled, but is the optical path coming from the eye to the mirror.  Paragraph 49), or on a plane with a depth substantially equal to (See in Figure 5) a depth of the light-transmitting display module (Figure 5, Element 14.  Paragraph 49) and configured to provide an eye image based on the light reflected by the face of the user (Figure 5, Element 30.  Paragraph 49), the imaging system (Figure 5, Element 16.  Paragraph 49) comprises: 
receiving the light reflected by the face of the user (Figure 5, Element 30.  Paragraph 49); and 
an image sensor (Figure 5, Element 16.  Paragraph 49) configured to provide an eye image based on the light reflected by the face of the user (Figure 5, Element 30.  Paragraph 49); and 
a processing unit (Figure 1, Element 11.  Paragraph 25) configured to acquire ocular characteristic information (Paragraph 31) of the user (Figure 5, Element 30.  Paragraph 49) by analyzing the eye image.
Ishioka et al. is silent with regards to a camera lens coated with an optical film for receiving light, wherein the optical film provides a cut filtering function or a band-pass filtering function.
Tungare et al. teach a camera lens (Figure 4, Element 30.  Paragraph 41) coated with an optical film (Figure 4, Element 32.  Paragraph 41) for receiving light, wherein the optical film (Figure 4, Element 32.  Paragraph 41) provides a cut filtering function or a band-pass filtering function (Figure 4, Element 32.  Paragraph 41).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the head-mounted display of Ishioka et al. with the optical imaging system of Tungare et al.  The motivation to modify the teachings of Ishioka et al. with the teachings of Tungare et al. is to provide a clear image of a dark pupil, as taught by Tungare et al. (Paragraph 41).

Regarding Claim 17, Ishioka et al. in view of Tungare et al. teach the eye-tracking system (Figure 5.  Paragraphs 49 - 50) according to claim 14 (See Above).  Ishioka et al. teach wherein the ocular characteristic information (Paragraph 31) includes a line of sight (Paragraph 31), a blink rate, a completeness of blinking, an iris status (Paragraph 31) or a pupil size of the user (Figure 5, Element 30.  Paragraph 49).

Regarding Claim 20, Ishioka et al. in view of Tungare et al. teach the eye-tracking system (Figure 5.  Paragraphs 49 - 50) according to claim 14 (See Above).  Ishioka et al. teach further comprising a light source (Figure 5, Element 15.  Paragraph 49) for illuminating the face of the user (Figure 5, Element 30.  Paragraph 49).


Claims 1 – 2 and 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (U.S. PG Pub 2014/0361957) in view of Tungare et al. (U.S. PG Pub 2016/0246367) in view of Skogo et al. (U.S. PG Pub 2008/0284980).

Regarding Claim 1, Hua et al. teach an eye-tracking system (Figure 3A.  Paragraphs 34 - 40), comprising: 
a light-transmitting display module (Figure 3A, Elements 310 - 320.  Paragraph 35) comprising a first side (Figure 3A, Element not labeled, but is to the left of core optics.) and a second side (Figure 3A, Element not labeled, but is to the right of micro-display.); 
an imaging system (Figure 3A, Element 360.  Paragraph 36) disposed on (Seen in Figure 3A) the second side (Figure 3A, Element not labeled, but is to the right of micro-display.) of the light-transmitting display module (Figure 3A, Elements 310 - 320.  Paragraph 35) and comprising: 
a camera lens (Figures 3 and 16, Element 1662.  Paragraph 60) for receiving light reflected by a face of a user (Figure 3A, Element 307.  Paragraph 34); and 
an image sensor (Figure 3A, Element 360.  Paragraph 36) configured to provide an eye image based on the light reflected by the face of the user (Figure 3A, Element 307.  Paragraph 34); and 
a processing unit (Figures 2A - 3A, Element not labeled, but is the unit that determines the features in Figures 2A and 2B.  Paragraph 39 - 40) configured to acquire ocular characteristic information (Figures 2A - 2B.  Paragraph 39 - 40) of the user by analyzing the eye image, wherein the face of the user is located on the first side (Figure 3A, Element not labeled, but is to the left of core optics.) of the light-transmitting display module (Figure 3A, Elements 310 - 320.  Paragraph 35) when the user puts on the eye-tracking system (Figure 3A.  Paragraphs 34 - 40).
Hua et al. is silent with regards to a light-transmitting module configured to provide a single imaging optical path; a camera lens coated with an optical film for receiving light which travels along the single imaging optical path after being reflected by a face of a user.
Tungare et al. teach a camera lens (Figure 4, Element 30.  Paragraph 41) coated with an optical film (Figure 4, Element 32.  Paragraph 41) for receiving light.
It would have been obvious to a person of ordinary skill in the art to modify the teachings of eye-tracking head-mounted display of Hua et al. with the optical imaging system of Tungare et al.  The motivation to modify the teachings of Hua et al. with the teachings of Tungare et al. is to provide a clear image of a dark pupil, as taught by Tungare et al. (Paragraph 41).
Skogo et al. teach a light-transmitting module (Figure 3, Element L1.  Paragraph 46) configured to provide a single imaging optical path (Seen in Figure 3); a camera (Figure 1, Element 130.  Paragraph 34) lens (Figure 1, Elements 111 and 112.  Paragraph 33) for receiving light which travels along the single imaging optical path (Seen in Figure 3) after being reflected by a face of a user (Seen in Figures 1 and 3).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of eye-tracking head-mounted display of Hua et al. and the optical imaging system of Tungare et al. and the image sensor of Skogo et al.  The motivation to modify the teachings of Hua et al. and Tungare et al. with the teachings of Skogo et al. is to provide a system in which the image sensor can be made relatively simple, as taught by Skogo et al. (Paragraph 8).

Regarding Claim 2, Hua et al. in view of Tungare et al. in view of Skogo et al. teach the eye-tracking system (Figure 3A.  Paragraphs 34 - 40) according to claim 1 (See Above).  Hua et al. teach wherein the light-transmitting display module (Figure 3A, Elements 310 - 320.  Paragraph 35) comprises: 
a micro display panel (Figure 3A, Element 320.  Paragraph 35) for providing a near-eye real image (Figure 3A, Element not labeled, but is the image on Element 309.  Paragraph 34); and 
a lens (Figure 3A, Element 310.  Paragraph 35) configured to form a virtual image by enlarging the near-eye image so as to provide a virtual panoramic space (Seen in Figure 3A).

Regarding Claim 4, Hua et al. in view of Tungare et al. in view of Skogo et al. teach the eye-tracking system (Figure 3A.  Paragraphs 34 - 40) according to claim 1 (See Above).  Hua et al. teach wherein the ocular characteristic information (Figures 2A - 2B.  Paragraph 39 - 40) includes a line of sight, a blink rate, a completeness of blinking, an iris status or a pupil size of the user (Paragraphs 39 – 40).

Regarding Claim 5, Hua et al. in view of Tungare et al. in view of Skogo et al. teach the eye-tracking system (Figure 3A.  Paragraphs 34 - 40) according to claim 1 (See Above).  Hua et al. is silent with regards to wherein the optical film provides a cut filtering function or a band-pass filtering function.
Tungare et al. teach wherein the optical film (Figure 4, Element 32.  Paragraph 41) provides a cut filtering function or a band-pass filtering function (Figure 4, Element 32.  Paragraph 41).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the head-mounted display of Ishioka et al. with the optical imaging system of Tungare et al.  The motivation to modify the teachings of Ishioka et al. with the teachings of Tungare et al. is to provide a clear image of a dark pupil, as taught by Tungare et al. (Paragraph 41).

Regarding Claim 6, Hua et al. in view of Tungare et al. in view of Skogo et al. teach the eye-tracking system (Figure 3A.  Paragraphs 34 - 40) according to claim 1 (See Above).  Hua et al. teach further comprising a light source (Figures 3A and 16, Element 1630.  Paragraph 60) disposed on the first side or the second side (Figure 3A, Element not labeled, but is to the right of micro-display.) of the light-transmitting display module (Figure 3A, Elements 310 - 320.  Paragraph 35) for illuminating the face of the user.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (U.S. PG Pub 2014/0361957) in view of Tungare et al. (U.S. PG Pub 2016/0246367) in view of Lux et al. (U.S. PG Pub 2016/0131914).

Regarding Claim 9, Hua et al. in view of Tungare et al. teach the eye-tracking system (Figure 4m Element 400.  Paragraph 41) according to claim 7 (See Above).  Hua et al. is silent with regards to wherein the light-transmitting display module comprises an optical combiner.
Lux et al. teach wherein the light-transmitting display module (Figure 1, Element 10.  Paragraph 32) comprises an optical combiner (Figure 1, Element 13.  Paragraph 35).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of eye-tracking head-mounted display of Hua et al. and the optical imaging system of Tungare et al. with the optical combiner of Lux et al.  The motivation to modify the teachings of Hua et al. and Tungare et al. with the teachings of Lux et al. is to enable an image to be superimposed on an outside view, as taught by Lux et al. (Paragraph 14).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ishioka et al. (U.S. PG Pub 2018/0218211) in view of Tungare et al. (U.S. PG Pub 2016/0246367) in view of Hua et al. (U.S. PG Pub 2014/0361957).

Regarding Claim 15, Ishioka et al. in view of Tungare et al. teach the eye-tracking system (Figure 5.  Paragraphs 49 - 50) according to claim 14 (See Above).  Ishioka et al. et al. is silent with regards to wherein the light-transmitting display module comprises: a micro display panel for providing a near-eye image; and a lens configured to form a virtual image by enlarging the near-eye image so as to provide a virtual panoramic space.
Hua et al. teach wherein the light-transmitting display module (Figure 4, Element 420.  Paragraph 42) comprises: 
a micro display panel (Figure 4, Element 420.  Paragraph 42) for providing a near-eye image; and 
a lens (Figure 4, Element 410.  Paragraph 42) configured to form a virtual image by enlarging the near-eye image so as to provide a virtual panoramic space.
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the head-mounted display of Ishioka et al. and the optical imaging system of Tungare et al. with the display system of Hua et al.  The motivation to modify the teachings of Ishioka et al. and Tungare et al. with the teachings of Hua et al. is to form a high-quality image, as taught by Hua et al. (Paragraphs 46 and 57).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ishioka et al. (U.S. PG Pub 2018/0218211) in view of Tungare et al. (U.S. PG Pub 2016/0246367) in view of in view of Lux et al. (U.S. PG Pub 2016/0131914).

Regarding Claim 16, Ishioka et al. in view of Tungare et al. teach the eye-tracking system (Figure 5.  Paragraphs 49 - 50) according to claim 14 (See Above).  Ishioka et al. et al. is silent with regards to wherein the light-transmitting display module comprises an optical combiner.
Lux et al. teach wherein the light-transmitting display module (Figure 1, Element 10.  Paragraph 32) comprises an optical combiner (Figure 1, Element 13.  Paragraph 35).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the head-mounted display of Ishioka et al. and the optical imaging system of Tungare et al. with the optical combiner of Lux et al.  The motivation to modify the teachings of Ishioka et al. and Tungare et al. with the teachings of Lux et al. is to enable an image to be superimposed on an outside view, as taught by Lux et al. (Paragraph 14).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (U.S. PG Pub 2014/0361957) in view of Tungare et al. (U.S. PG Pub 2016/0246367) in view of Skogo et al. (U.S. PG Pub 2008/0284980) in view of in view of Lux et al. (U.S. PG Pub 2016/0131914).

Regarding Claim 3, Hua et al. in view of Tungare et al. in view of Skogo et al. teach the eye-tracking system (Figure 3A.  Paragraphs 34 - 40) according to claim 1 (See Above).  Hua et al. is silent with regards to wherein the light-transmitting display module comprises an optical combiner.
Lux et al. teach wherein the light-transmitting display module (Figure 1, Element 10.  Paragraph 32) comprises an optical combiner (Figure 1, Element 13.  Paragraph 35).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of eye-tracking head-mounted display of Hua et al., the optical imaging system of Tungare et al., and the image sensor of Skogo et al. with the optical combiner of Lux et al.  The motivation to modify the teachings of Hua et al., Tungare et al., and Skogo et al. with the teachings of Lux et al. is to enable an image to be superimposed on an outside view, as taught by Lux et al. (Paragraph 14).


Response to Arguments
The examiner is moved by the applicant’s argument and a new instant Non-Final Office Action is being issued.  All arguments are considered moot in light of the new grounds of rejection presented above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Arai et al. (U.S. Patent No. 6,018,630), Morrison et al. (U.S. Patent No. 6,634,749), Wilson (U.S. PG Pub 2016/0370591), and Wilson (U.S. PG Pub 2017/0140223) disclose an eye tracking apparatus similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/           Examiner, Art Unit 2625                                                                                                                                                                                             /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625